DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 12-13, 15 and 19-20 were rejected in Office Action mailed on 07/23/2021.
	Applicant filed a response, amended claim 1 and 19-20, and cancelled claims 14-16. Claims 1-11 and 17-18 were previously cancelled. 
	Claims 12-13 and 19-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totsuka (U.S. Patent Application Publication 2002/0004159) and further in view of Yu (U.S. Patent Application Publication 2014/0356623).
	Regarding claim 12 and 19-20, Totsuka teaches a manufacturing of an electrode (i.e., method of producing a gas diffusion electrode) (title) (paragraph [0041]), the manufacturing method comprising of:

manufacturing the electrode by coating the electrode forming composition (i.e., by coating catalyst layer precursor with the mixed dispersion) (paragraph [0042]).
Totsuka does not teach the particulars of a precursor of organic functional metal oxide nanoparticles wherein organic functional metal oxide nanoparticles are formed on the support through a sol-gel reaction of the precursor during the step of manufacturing the electrode, and wherein the precursor is a sulfide function silane compound such that the organic functional metal oxide nanoparticles have a sulfur (S)-containing organic functional group.
Yu, directed to organosilica composites (abstract), teaches a carbon composite structure with platinum (same as Totsuka) having an organic functional metal oxide nanoparticle (i.e., bis(3-triethoxysilylpropyl)tetrasulfide (TESPTS) or bis(3-triethoxysilyl propyl)disulfide (TESPDS)) (paragraphs [0010]-[0017], [0057]-[0058]) formed thru a sol-gel reaction (paragraph [0057], [0062], [0105]) (see figure 2A). Yu teaches the TESPTS is added to the composition (see Example 1) suggesting is a precursor for forming the nanoparticles in the composite which have applicability in batteries and fuel cells (paragraph [0034]). The precursor is a sulfide function silane compound and the organic functional metal oxide nanoparticle have a sulfur (S)-containing organic functional group (as shown in figure 2A). Yu teaches materials having (S)-containing organic functional groups (i.e., thioether functional group) such as TESPTS shows strong affinity to metal ions and imparts ideal functional sites to the material (paragraph [0003]).

Regarding claim 13, Totsuka teaches the ionomer is NAFION® (paragraph [0040]) (same as the claimed invention) which is known to have surfonic acid group therefore, it would be expected to be capable of catalyzing hydrolysis of the precursor in the step of forming the composition. Tortsuka teaches composition is dried (paragraph [0042]) which clearly would cause acceleration of condensation of the hydrolyzed precursor as drying would remove water from the components1. 

Response to Arguments
Applicant argue Yu although disclosing a sol-gel reaction of TESPTS, is different from the claimed method as it is performed before preparing the electrode-forming composition and further argue that the organosilica nanostructure obtained are used to produce carbon/silica particles to be used as catalyst support and do not exist on a support together with catalyst particles.
Examiner respectfully disagree. Yu teaches preparing organosilica nanostructures composites based on TESPTS via simple sol-gel reaction (paragraph [0057]) and carrying out post-treatment to obtain various silica and carbon structures (paragraph [0057]). The carbon prima facie obvious (see MPEP 2144.04.III).  As to the arguments that the organosilica nanostructure obtained are used to produce carbon/silica particles to be used as catalyst support and do not exist on a support together with catalyst particles, such are unpersuasive as Yu was brought to cure the deficiency of Totsuka of adding the TESPTS in the composition not show evidence of the particular configuration of the electrode. Nonetheless, Example 4 of Yu teaches catalyst particles (i.e., Platinum) on a support (i.e., carbon structure) where TESPTS and NAFION® is present. 
Applicant arguments against Yim reference are moot because the reference is not applied in above rejection. A new grounds of rejection is made in view of Totsuka and the new amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Hydrolysis